Order entered June 11, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00190-CV

                         JOHN SCOGGINS, Appellant

                                         V.

          WYATT HOLLIDAY AND KATHRYN PAGE, Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-10313

                                     ORDER

      We REINSTATE this appeal.
      By order dated May 20, 2021 we abated this appeal to allow appellant Wyatt
Holliday to file a notice of nonsuit of his counterclaims and obtain an order
granting the nonsuit. A supplemental clerk’s record has been filed with the trial
court’s May 26, 2021 order granting a nonsuit of the counterclaims. The judgment
is now final and we have jurisdiction over this appeal.
      Appellant shall file his brief on the merits on or before July 12, 2021.
                                              /s/   KEN MOLBERG
                                                    JUSTICE